Citation Nr: 1826485	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a rash in the groin area.

3. Entitlement to service connection for torn cartilage on the chest.

4. Entitlement to service connection for diabetes mellitus type two.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).

6. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the San Diego, California RO.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

The issues of service connection for a respiratory disability and for a left foot disability are not before the Board because the Veteran did not file a substantive appeal (VA Form 9) after the issuance of a June 2014 statement of the case.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1. The Veteran withdrew his appeal for entitlement to service connection for hypertension, a rash in the groin area, torn cartilage on the chest, and diabetes mellitus type two during his October 2016 Board hearing and in an October 2016 written statement.

2. The Veteran does not have bilateral hearing loss for VA purposes. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider the issues of entitlement to service connection for hypertension, a rash in the groin area, torn cartilage on the chest, and diabetes mellitus type two. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the issue denied herein. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C. § 7104. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

During his October 2016 Board hearing and in an October 2016 written statement, the Veteran withdrew his appeal for the issues of entitlement to service connection for hypertension, a rash in the groin area, torn cartilage on the chest, and diabetes mellitus type two. The Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues. Accordingly, as the Board has no further jurisdiction to review an appeal on these matters, they are dismissed.

III. Service connection

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent. 38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).

Factual Background and Analysis

During a December 2011 VA examination, authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ


 
500
1000
2000
3000
4000
RIGHT
10
15
20
10
15
LEFT
5
15
20
15
20

Speech audiometry, using the Maryland CNC Test, revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear. The examiner did not diagnose bilateral sensorineural hearing loss and opined hearing loss was within normal limits.

The Veteran testified that he was exposed to hazardous noise while in the military and that within a year of service he had to request that people repeat themselves because he could not hear them. See October 2016 Board hearing.

Upon review of the evidence, the Board finds the Veteran does not meet the threshold of hearing loss required to be considered impaired for VA purposes. Notably, the December 2011 VA examination did not reflect a diagnosis of hearing loss or hearing loss that meets the requirements of 38 C.F.R. § 3.385. While the Veteran's statements regarding noise exposure in service and his difficulty hearing after service are competent and credible, they are given no probative weight as to the issue of whether his hearing loss meets the requirements to be considered a disability for VA purposes, because such analysis is dependent on audiometric testing results. Accordingly, the preponderance of the evidence shows that the Veteran does not have hearing loss for VA purposes and service connection is not warranted.


ORDER

The appeal seeking service connection for hypertension is dismissed.

The appeal seeking service connection for a rash in the groin area is dismissed.

The appeal seeking service connection for torn cartilage on the chest is dismissed.

The appeal seeking service connection for diabetes mellitus type two is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran's treatment records reflect he is diagnosed with GERD. See, e.g., April 2007 private treatment records. He testified that he experienced bloating and abdominal pain during service but was just given Motrin. See October 2016 Board hearing. He also experienced stomach-related issues within a few years after service that required surgery. See April 1996 and July 1997 private treatment records. The Veteran has not been given a VA examination, and because there are outstanding medical questions remaining, remand for a VA examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his GERD. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's GERD was incurred in or otherwise related to his military service? Please explain why. The examiner must discuss the Veteran's complaints of bloating and abdominal pain during service and his stomach issues and surgery in the years following his discharge from active duty. Merely a statement that there is no evidence in the Veteran's service treatment records is not sufficient.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

2. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


